Citation Nr: 1141784	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-48 220	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1946 to February 1947. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran's claim of entitlement to service connection for hearing loss was first denied in a March 1947 rating decision.  Since then, the Veteran claim has been denied on several other occasions.  In June 2010 the Board reopened the Veteran's claim, finding that new and material evidence had been presented.  At that time, and in April 2011, the Board remanded the Veteran's claim for further development. 

The development requested in the Board's June 2010 and April 2011 remands has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his military service.  



CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has bilateral hearing loss which is related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran has claimed entitlement to service connection for bilateral hearing loss, asserting that it began during service.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran's service treatment records indicate that he served in the Army from November 1946 to February 1947, and that he underwent training during that time.  Although the record does not indicate that the Veteran was treated for or diagnosed with bilateral hearing loss during service, he has since asserted that he has had difficulty hearing since that time.  Moreover, the record does indicate that the Veteran reported earaches in service.  

Post-service treatment record, including private treatment records, VA treatment records and VA examination reports, indicate that the Veteran has reported a long history of hearing problems.  In addition, those records demonstrate that the Veteran currently has some measure of hearing problems.  

The Board recognizes that the opinion provided in a July 2010 VA examination report indicates that there are no hearing test results in the record that could be used as a basis for an opinion about the Veteran's hearing loss, either at enlistment or discharge.  In this report the VA examiner also stated that the Veteran's hearing loss could not be related to service without speculation to an event, injury or disease in service.  

In addition, a May 2011 VA examination report is inadequate for rating purposes.  In that examination report a VA audiologist stated that an opinion could not be provided as testing results were inconsistent and could not be used for adjudication.  

The Board has considered the entirety of the evidence of record, including the VA examination reports, and after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran the Board has determined that the evidence is at least in relative equipoise with regard to whether the Veteran has bilateral hearing loss that is related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that the Veteran is competent to report that he had difficulty hearing in service and immediately after being release from active service and that he has had continuous and worsening symptoms since that time.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds that the Veteran's claims to have experienced bilateral hearing loss since his time in service are credible and highly probative.

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


